DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group IV in the reply filed on 10/27/2022 is acknowledged. 
Claims 1-17, 34, 113-121, and 132-148 are currently pending in the application.
Claims 1-17 and 34 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 113-121, and 132-148 are examined on the merits.

Claim Objections
Claim 139 is objected to because of the following informalities:  
Claim 139  repeats “3 doses, 6 doses, 9 doses, 12 doses, 15 doses, or 18 doses” in line 3. Additionally, the claim ends with two periods.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 113-121 and 132-148 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a respiratory disease, does not reasonably provide enablement for preventing any respiratory disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The instant claims disclose a method of preventing or treating comprising administering to a subject in need thereof an extracellular vesicle which contains a protein of the claimed list.
The instant specification only generally discloses the definition of “prevention” (para. 139) and additionally, generally, prevention of ARDs, pulmonary fibrosis, lung conditions, or reducing severity (para. 0048, 0075, 0081, 129, 171). The working examples are directed towards treatment of BPD rat models via administering EVs in an intravenous injection to reduce  lung inflammation (para. 0268-0271) and additionally mouse models of treating pulmonary fibrosis, arterial hypertension (para. 0279-283).
The instant specification fails to provide any direction or guidance as to how one would prevent a respiratory disease or disorder and without any guidance or direction, there are numerous dosages, routes of administration and subjects which would result in undue experimentation.
Jensen (Neoreviews (2019) 20 (4): e189–e201) teaches that no single therapeutic intervention is effective at preventing BPD. As such, clinicians must use multiple evidence-based strategies to help reduce BPD rates (Abstract).
Without any guidance/direction from the instant specification other than the limited embodiment, and based on the evidence presented by Jensen above, it is highly unpredictable the administration of the EVs of the present invention would effectively prevent a respiratory disease or disorder. MPEP§2164.03 states “The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required.”
Based on the above discussion, it is concluded that the instant specification does not enable any person skilled in the art to make/use the invention commensurate in scope with these claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 113-114, 116-117, 120, 132-134, 137, and 140-148 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsialis (US20140065240A1)
Regarding claim 113, Mitsialis teaches the treatment of lung disease (i.e. respiratory disease/disorders) via administration of MSC derived exosomes (i.e. EVs) wherein the EVs are isolated in the composition (para. 0004, 0005, 0015). Additionally, isolated synthetic exosomes are utilized in the treatment which mimic that of the MSC derived exosomes and contain vimentin (VIM) (i.e. one or more proteins) (para. 0027). As evidenced by the instant specification, the EVs of the present invention may be synthetic EVs made in vitro (para. 0018 of instant specification).
Regarding claim 114 and 116, Mitsialis teaches that the disease or disorder treated are inflammatory lung diseases such as ARDS, BPD, or idiopathic pulmonary fibrosis (para. 0015).
Regarding claim 117, Mitsialis teaches that infection causes BPD, acute lung injury is a result of sepsis, lung injury which causes ARDS is caused by aspiration or trauma, all of which are treated in the method (para. 0003, 0015, 0077).
Regarding claim 120, Mitsialis teaches that the subject is a person at risk of developing a lung disease or disorder (respiratory disease) (para. 0014).
Regarding claim 132, Mitsialis teaches that exosomes may be administered parenterally (para. 0096).
Regarding claim 133, 134, and 148, Mitsialis teaches that exosomes may be administered with secondary agents such as PDE5 inhibitors like sildenafil (para. 0088-0089).
Regarding claim 137, Mitsialis teaches that administration can be in single or multiple doses (para. 0093).
Regarding claim 140, Mitsialis teaches that the EVs may be administered in intervals of 1 day (i.e. daily) over a period of several days (para. 0082).
Regarding claim 141-146, while Mitsialis does not explicitly teach SPAP decrease, alveolar surface area increase, blood oxygen increase, reduction in inflammation in the lung, reduction of deposition of extracellular matrix in the bronchoalveolar lavage fluid or in the lung or improvement of Fulton’s index, each and every method step of the claimed invention of claim 113 has been taught by Mitsialis and therefore the same method steps would inherently yield the same results.
Regarding claim 147, Mitsialis teaches that the subject may be human or non-human, cows, pigs, dogs or cats (para. 0071).
Therefore the invention as a whole is anticipated by the time of the effective filing date.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 113-117, 120, 121, 132-134, and 137-148 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsialis (US20140065240A1) in view of Channappanavar (Semin Immunopathol (2017) 39:529–539).
Regarding claim 113, Mitsialis teaches the treatment and/or prevention of lung disease (i.e. respiratory disease/disorders) via administration of MSC derived exosomes (i.e. EVs) wherein the EVs are isolated in the composition (para. 0004, 0005, 0015). Additionally, isolated synthetic exosomes are utilized in the treatment which mimic that of the MSC derived exosomes which contain vimentin (VIM) (i.e. one or more proteins) (para. 0027). As evidenced by the instant specification, the EVs of the present invention may be synthetic EVs made in vitro (para. 0018 of instant specification).
Regarding claim 114 and 116, Mitsailis teaches that the disease or disorder treated are inflammatory lung diseases such as ARDS, BPD, or idiopathic pulmonary fibrosis (para. 0015).
Regarding claim 115, 118, and 119, Mitsailis does not explicitly teach treating a disease resulting from COVID-19 or SARS-COV-2, a viral infection. However, as taught by Channappanavar, SARS-COV infections result in ARDS (p. 530), a respiratory disease treated by Mitsailis’ exosomes, it would be obvious to one of ordinary skill in the art that Mitasialis’ exosomes would additionally treat ARDS which results from COVID-19 which is a SARS-COV viral infection.
Regarding claim 117, Mitsailis teaches that infection causes BPD, acute lung injury is a result of sepsis, lung injury which causes ARDS is caused by aspiration or trauma, all of which are treated in the method (para. 0003, 0015, 0077).
Regarding claim 120, Mitsailis teaches that the subject is a person at risk of developing a lung disease or disorder (respiratory disease) (para. 0014).
Regarding claim 132, Mitsailis teaches that exosomes may be administered parenterally (para. 0096).
Regarding claim 133, 134, and 148, Mitsailis teaches that exosomes may be administered with secondary agents such as PDE5 inhibitors like sildenafil (para. 0088-0089).
Regarding claim 135 and 136, Mitsailis teaches that exosomes may be administered with secondary agents such as PDE5 inhibitors like sildenafil (para. 0088-0089). However Mitsailis does not teach that the administration is in the same composition or separately. As they are separate compositions for the same purpose when combined for treatment of respiratory disease as previously detailed by Mitsailis, it would have been obvious to one of ordinary skill in the art to introduce them separately into the subject but also it would have been obvious to one of ordinary skill in the art to introduce them together as it would be making integral what was previously in separate components. See MPEP 2144.04. 
Regarding claim 137, Mitsailis teaches that administration can be in single or multiple doses (para. 0093)
Regarding claims 121, 138 and 139, Mitsailis does not explicitly teach that the EVs and PDE5 are administered together at specific intervals or number of dosages nor the dosage concentration in pmol per kg, however Mitsalis does teach that repeated or continuous administration may occur over a period of several hours (e.g., 1-2, 1-3, 1-6, 1-12, 1-18, or 1-24 hours), several days (e.g., 1-2, 1-3, 1-4, 1-5, 1-6 days, or 1-7 days) or several weeks (e.g., 1-2 weeks, 1-3 weeks, or 1-4 weeks) depending on the severity of the condition being treated. If administration is repeated but not continuous, the time in between administrations may be hours (e.g., 4 hours, 6 hours, or 12 hours), days (e.g., 1 day, 2 days, 3 days, 4 days, 5 days, or 6 days), or weeks (e.g., 1 week, 2 weeks, 3 weeks, or 4 weeks) (para. 0082), and that administration can be in single or multiple doses, and individual patient parameters including age, physical condition, size, weight, and the stage of the disease (para. 0092-0093). Thus it would have been obvious to optimize the dosage, dosage occurrence and interval parameters for treating a respiratory disease or disorder utilizing the EVs.
It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931,24 USPQ 52; In re Waite et al., 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 C.C.P.A. (Patents) 1248, 150 F.2d 708, 66 USPQ 308; In re Irmscher, 32 C.C.P.A. (Patents) 1259, 150 F.2d 705, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11,57 USPQ 136. (Emphasis added). With regards to determining experimental parameters, such as time in culture, the court has held that "[d]iscovery of optimum value of result effective variable in known process is ordinarily within skill of art (In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)). 
The adjustment of particular conventional working conditions (e.g., effective dosage occurrence and interval) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan having the cited reference before him/her.
Regarding claim 140, Mitsailis teaches that the EVs may be administered in intervals of 1 day (i.e. daily) over a period of several days (para. 0082).
Regarding claim 141-146, while Mitasailis does not explicitly teach SPAP decrease, alvelor surface area increase, blood oxygen increase, reduction in inflammation in the lung, reduction of deposition of extracellular matrix in the bronchoalveolar lavage fluid or in the lung or improvement of Fulton’s index, each and every method step of the claimed invention of claim 113 has been taught by Mitasalis and therefore the same method steps would inherently yield the same results.
Regarding claim 147, Mitsailis teaches that the subject may be human or non-human, cows, pigs, dogs or cats (para. 0071).
	Therefore the invention as a whole would have been prima facie obvious at the time of the effective filing date.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1631                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1631